Citation Nr: 0730827	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  95-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism (residuals of Grave's disease).

2.  Entitlement to an initial rating in excess of 40 percent 
for a herniated nucleus pulposus at L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1988 to 
December 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The procedural history of this case 
is somewhat confusing as the veteran submitted separate 
notices of disagreement for each issue on appeal.  In any 
event, by that rating decision, the RO, in pertinent part, 
granted service connection for a herniated nucleus pulposus 
at L5-S1 and for hypothyroidism (residuals of Grave's 
disease).  A 20 percent evaluation was assigned for the 
former disability and a 10 percent evaluation for the latter.  
The veteran is contesting the initial ratings.  The Board 
also notes that the June 1994 rating decision granted service 
connection for hypertension and assigned a 10 percent rating; 
however, this matter has not been appealed and is not before 
the Board.  

In July 1997, the RO increased the veteran's low back 
disability rating to 40 percent. Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

In November 2003 and September 2005, the issues were remanded 
by the Board for further development.

In July 2006, the RO granted service connection for headaches 
secondary to exophthalmos due to Grave's disease and assigned 
a 50 percent evaluation effective September 17, 2004.  At the 
same time, the RO also granted service connection for mood 
disorder due to Grave's disease claimed as anxiety and 
depression secondary to Grave's disease and assigned a 30 
percent rating, effective September 17, 2004.  The 20 percent 
evaluation for Grave's opthalmopathy with exophthalmus was 
continued.  The veteran has not appealed the July 2006 rating 
decision and these matters are not before the Board.  As the 
July 2006 rating decision deferred the matter of entitlement 
to individual unemployability, this matter is referred to the 
RO for further action.  
FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's 
hypothyroidism is manifested by the continued use of 
medication with complaints of fatigability; decreased levels 
of circulating thyroid hormones, a sluggish mentality and any 
other indication of myxedema, or constipation have not been 
shown.  

2.  Throughout the appeal period, the veteran's service-
connected herniated nucleus pulposus encompasses limitation 
of motion and degenerative disc disease; pronounced disc 
disease, incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, vertebral 
fracture, and ankylosis of the spine have not been shown.


CONCLUSION OF LAW

1.  A rating in excess of 10 percent for hypothyroidism is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code (Code) 7903 (prior to June 6, 
1996) (2007).

2.  A rating in excess of 40 percent rating for a herniated 
nucleus pulposus at L5-S1 is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 
5293, 5295 (prior to September 23, 2002); Code 5293 (from 
September 23, 2002 through September 25, 2003); Codes 5237, 
5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the matter of the claims regarding the rating for 
hypothyroidism and a herniated nucleus pulposus, as the 
rating decision on appeal granted service connection, and 
assigned a disability rating and an effective date for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The June and August 1995 
statements of the case (SOC's) provided notice on the 
downstream issue of an increased initial rating, and outlined 
governing criteria, what the evidence showed, and the basis 
for the determination made.  The March and August 1995 SOCs 
advised the veteran of the (old) criteria to obtain a higher 
rating for his claimed disorders.  July 2003, March 2005, and 
May 2007 SOC's advised the veteran of the (revised) criteria 
to obtain a higher rating for his claimed disorders and 
readjudicated the matters after further development.  The 
veteran has had full opportunity to participate in the 
adjudicatory process, and is not prejudiced by any technical 
notice deficiencies that may have occurred along the way.

Also, July 2003 and May 2004 VCAA letters notified the 
veteran of what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  While the 
letters did not advise the veteran verbatim to submit 
everything he had pertinent to his claims, it explained the 
type of evidence necessary to substantiate his claims and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claims.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has had an opportunity to 
respond and supplement the record.  

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the veteran's VA treatment 
records are on file.  There is no indication that any 
relevant records remain outstanding.  The veteran has been 
afforded multiple VA examinations.  VA's duty to assist the 
veteran is met.

II.  Factual Background

On February 1994 VA examination of the spine, objective 
findings revealed that lateral flexion was to 5 degrees on 
the right and to 10 degrees with pain on the left.  Right 
rotation was to 15 degrees and left rotation was to 20 
degrees.  Anterior flexion was reported at 60 degrees with 
extension of 10 degrees.  An MRI of May 1993 showed herniated 
nucleus pulposus, L5-S1.  

February 1994 VA examination report for hypothyroidism 
included a history that indicated that the veteran developed 
hyperthyroidism (Grave's disease) in December 1992 and was 
treated in January 1993.  The veteran indicated that in 
December 1992, he developed heat intolerance, hand tremors, 
nervousness, thyroid enlargement, and weight loss from 180 to 
120 pounds in two to three months.  He was diagnosed as 
having hyperthyroidism and treated with I-131 (radioactive 
iodine) therapy, and in two to three months developed 
hypothyroidism.  He was then treated with Levothyroxine.  He 
had complaints of eye irritation and blurring vision.  He was 
also treated for hypertension.  Objective findings showed 
that the veteran weighed 192 pounds, which was his maximum 
weight in the past year.  There were no enlarge lymph nodes 
palpable.  There was slight prominence of the eyes.  Sitting 
pulse was 68 and blood pressure was 156/100.  Standing blood 
pressure was 154/112.  After examination, the diagnoses 
included the following :  (1) Grave's ophthalmopathy 
secondary to thyroid disease; (2) exposure keratopathy 
secondary to #1; (3) exophthalmos secondary to Grave's 
ophthalmopathy; and (4) glaucoma suspect secondary to large 
optic cups.  

February 1994 to June 1994 records from Loma Linda VA Medical 
Center (VAMC) showed treatment for hypothyroidism with 
progressive eye changes and low back pain.  A May 1994 record 
noted complaints of low back pain.  The veteran was anxious 
and hostile at the time of examination regarding the VA 
system and the lack of care for his service-connected 
injuries.  His blood pressure was 160/110.  An examination 
revealed muscle spasm and tenderness in his back.  Forward 
flexion was to 30 degrees; extension was to 10 degrees; 
lateral bending was to 10 degrees with pain.  A June 1994 
examination showed paravertebral muscle spasms in the right 
low back area.  Flexion was to 45 degrees; extension was to 5 
degrees; lateral flexion was to 5 degrees to the right and 5 
degrees to the left.  All motion was limited due to pain.  A 
neurological examination revealed that cranial nerves were 
all intact.  The veteran was alert and oriented times three.  
There were no sensory deficits.  He had decreased pinprick, 
light touch, temperature, and proprioception on the left side 
in the general distribution of the L4-S1.  Deep tendon 
reflexes (DTRs) were 1.  He was continued on Atenolol and 
Levothyroxine for his Grave's disease.  A subsequent June 
1994 record showed that the veteran was discharged from 
physical therapy and achieved his goals of decreased back 
pain and range of motion within normal limits.  He was issued 
a lumbar traction unit, a TENS unit, and hydrocollator pack, 
and a back cushion.   An October 1994 record revealed blood 
pressure of 130/90 and blood pulse of 60.  The veteran's 
Grave's disease was now hypothyroidism secondary to radiation 
iodine treatments.  

1994 to 1997 records from Loma Linda VAMC showed treatment 
for complaints of chronic low back pain with radiculopathy to 
the left leg and knee.  A February 1995 record indicated that 
there were no symptoms of hyperthyroidism and the only 
symptoms of hypothyroidism were increased fatigue.  His 
hypothyroidism was well controlled (with decreasing T4).  A 
July 1995 record noted complaints of fatigue, eye pain, 
stomach, aches, and some diplopia.  It was noted that he was 
on Synthroid 0.125 mg.  The assessment was not that he was 
clinically hyperthyroid, but that he was clinically 
euthyroid.  A January 1996 record reported complaints of 
fatigue, but no diarrhea or constipation.  He had complaints 
of anxiety with shortness of breath, left chest pain, and 
intermittent low back pain that radiated down the left leg to 
the knee.  It was noted that a May 1995 MRI revealed left 
lateral contained herniation L5-S1 with compromise of left 
L5.  A February 1996 electrocardiogram revealed no 
abnormalities.  The veteran was taking Synthroid.  

In an August 1995 statement, the veteran indicated that, in 
regards to his back, he had constant severe attacks with 
little relief.  He had numerous one-week bed rest periods 
throughout the year.  He could not maintain employment due to 
constant need to take time off for the bed rest.  He 
indicated that he had also been in the hospital due to his 
back.  

On May 1997 VA examination, there was no evidence of postural 
abnormalities or evidence of any fixed deformities.  Range of 
motion on forward flexion was 40 degrees and back extension 
was 10 degrees as was left and right lateral flexion.  
Rotation to the left was 20 degrees and to the right was 10 
degrees.  The veteran reported periodic pain in his back that 
was rated as 10/10 during flare-ups that occurred monthly and 
lasted three to five days at a time.  He avoided strenuous 
activities, but even activities of daily living would cause 
flare ups if he twisted the wrong way.  He commented that for 
the most part, he never felt great.  He was in school for 
retraining as he could no longer work as a construction 
worker.  Radiographs of the back demonstrated an L5-S1 disc 
loss of height with a 1.0 mm retrolisthesis.  Degenerative 
changes were seen at the third interspace level and at the 
L5-S1 disc space. 

On September 1998 VA examination, a history of edema on both 
legs and weight gain since ablation therapy was noted.  There 
was no history of psychiatric disorder.  He was diagnosed as 
hypertensive.  He had no GI symptoms or neurologic symptoms.  
He did not have constipation or diarrhea.  He indicated that 
he did not have heat or cold tolerance and became tired after 
a moderate degree of work.  On physical examination, his 
blood pressure was 130/78 and his pulse was 70.  There was no 
thyromegaly or no thyroid tenderness.  The cervical lymph 
nodes were not enlarged.  Lung sounds were normal.  
Examination of the heart revealed that the apex beat and PMI 
was neither visible nor palpable.  S1 and S2 were normal.  
There was a Grade 1.6 murmur best heard at the base.  The 
abdominal examination was within normal limits.  There was 
minimal pitting edema over the left ankle.  This did not 
classify as myxedema.  Reflexes were all within normal 
limits, including ankle jerks.  It was noted that in March 
1998, he had a TSH of 0.5.  The diagnosis was Grave's disease 
status post ablative therapy.  He was on thyroid replacement.  
He had marked exophthalmos on both sides.  

August 1999 to April 2003 treatment records from Loma Linda 
VAMC showed that the veteran continued taking Synthroid.  
April 2003 blood test showed TSH levels of 0.597.  

April 2003 to February 2006 records from Loma Linda VAMC 
showed continued follow-up care and treatment for the 
veteran's thyroid condition.  Complaints of back and joint 
pain for which the veteran received pain therapy treatment 
were noted.  A September 2003 record noted that the veteran's 
thyroid condition was stable.  A June 2004 record showed 
complaints of tremors, anxiety and insomnia.  He denied 
constipation.  He had a weight gain of 30 pounds over one 
year.  A June 2004 indicated that the veteran had recurrent 
hyperthyroidism.  This was not documented by laboratory 
values, in fact, the most recent TSH was minimally elevated.  
On physical exam, he had warm palms and a significant tremor.  
His reflexes were normal.  His heart had a normal rate and 
rhythm and was not hyperdynamic.  He had some physical 
findings as well as historical information which suggested 
hyperthyroidism.  He had severe proptosis with reduced EOM 
function and diplopia.  His TSH was normal.  It was noted 
that Grave's ophthalmopathy has a life of its own which DOES 
NOT depend on an intact or hyperactive thyroid.  A July 2004 
noted decreased TSH.  He reported symptoms of hot and cold 
flashes and mood changes.  His blood pressure was 122/80 and 
his pulse was 71.  Testing revealed that he was not 
hyperthyroid by T4 and TSH and reported symptoms of 
hyperthyroid were vague.  An addendum noted that his labs 
were consistent with near euthyroid state (TSH at the upper 
normal limits with a normal free T4).  Thus his eyes were the 
major problem.  A January 2005 record noted that the thyroid 
was not really a major issue.  He had complaints of cold 
intolerance and intermittent headaches.  There was no weight 
gain or no edema.  A January 2006 record noted complaints of 
nervousness, anxiety, and feeling hot and cold on and off 
depending on the weather.  He reported a little bit of 
constipation.  

June 2004 VA examination noted the veteran's complaints of 
pain.  He reported radiation of pain into the lower 
extremities.  He did not report experiencing any bowel or 
bladder symptoms related to his low back condition.  Physical 
examination found some flatness of the lordotic curve.  There 
was no tenderness elicited; however, there was some 
paraspinal muscle spasm noted.  Range of motion studies 
revealed forward flexion to 45 degrees; extension to 10 
degrees; right and left rotation was to 10 degrees; and right 
and left bending was to 15 degrees.  He was able to squat and 
stand on toes and heels.  He walked with a normal gait.  
There was no muscle atrophy noted about either extremity.  
Strength in the legs was considered to be normal.  He had 
normal sensation with testing, and deep tendon reflexes were 
normal and symmetric.  No neurological deficit was noted.  X-
rays showed some degenerative disc disease.  

On May 2006 VA examination for headaches related to Grave's 
disease, it was noted that the veteran was treated with 
Synthroid.  His TSH level was normal, the T3 level was 
normal, but T4 was slightly elevated at 13.3 (which the 
examiner later noted was actually normal).  

On February 2007 VA examination, it was noted that the 
veteran was well nourished and in no acute distress.  There 
was no generalized muscle weakness or muscle wasting.  There 
was no weight gain or constipation.  The TSH level was 
normal.  T3 level was within normal limits.  T4 level was 
within normal limits.  Physical examination was normal.  
There was no thyroid enlargement present.  Hand tremor was 
absent. He was clear of rashes and lesions.  His heart was 
normal.  Bowel sounds were normal.  The examiner specifically 
noted that although the veteran reports memory impairment, he 
answered appropriately to questions and was able to give a 
good history.  His blood tests showed a euthyroid state.  In 
an addendum, after a review of the medical records, the 
examiner reported that in the presence of a relatively normal 
physical examination and normal thyroid function tests (see 
February 2007 VA examination report), each symptom caused by 
thyroidism reported by the veteran was considered mild.  
Neurologically, there was no evidence of tremor or myxedema 
or any objective signs of decompensation secondary to 
hypothyroidism, such as lower extremity swelling or slowing 
of reflexes.  
In regards to his back the veteran reported that he 
experienced back pain four times per month and each time 
lasted for four days.  The pain was at a level 10 and could 
be elicited by physical activity.  It was relieved by 
medication (Oxycodone and Flexeril).  At the time of pain, he 
required bedrest.  He reported acute pain with slight bending 
activities or sometimes it occurred without any precipitating 
factors.  He reported that when pain was severe, he required 
bedrest until it subsided, which was usually in three to four 
days.  The last acute episode was in December 2006.  During 
the acute episode, he did not visit with the physician, but 
self-prescribed bedrest since the pain was so severe and he 
could not move.  He indicated that the low back disorder did 
not cause incapacitation.  He reported functional impairment 
as not being able to bend or lift and prolonged sitting 
caused severe pain.  Physical examination revealed that his 
pulse was 67 and three blood pressure readings were 142/100, 
148/100, 148/102.  His posture and gait were within normal 
limits.  The condition did not cause generalized muscle 
weakness or wasting.  There was no evidence of radiating pain 
on movement.  Muscle spasm was absent.  Tenderness was noted.  
There was negative straight leg raising test bilaterally.  
There was no ankylosis of the spine.  Range of motion studies 
revealed forward flexion to 50 degrees with pain at 50 
degrees; extension to 10 degrees with pain at 10 degrees; 
right and left lateral flexion each were to 20 degrees with 
pain at 20 degrees; and right and left rotation were each to 
20 degrees with pain at 20 degrees.  Pain additionally 
limited the joint function by 5 degrees on repetitive use.  
It was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  There was 
symmetry of spinal motion with normal curvatures of the 
spine.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  A 
neurological examination of the lower extremities revealed 
motor function was within normal limits.  Sensory function 
was abnormal with findings of reduced sensation to touch in 
the entire left leg in nondermatomal distribution.  This was 
not clinically significant since his reflexes and strength 
were normal.  The right and left lower extremity reflexes 
revealed knee jerk +2 and ankle jerk +2.  

In an addendum, after a review of the medical records, the 
examiner summarized the February 2007 VA examination findings 
and noted that the veteran was found to have no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  There was no documentation of any 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.  There were no incapacitating episodes 
over the past 12 months.  The veteran was found to have 
limited range of motion on exam without evidence of muscle 
spasm or any neurological deficits compatible with 
intervertebral disc syndrome, radiculopathy, or sciatic 
neuropathy.  

III.  Criteria and Analysis

Disability evaluations are assigned by applying VA's schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In cases, however, in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).

Hypothyroidism (residual's of Grave's disease)

During the course of the appeal, the VA criteria for rating 
disorders of the endocrine system, including hypothyroidism, 
were revised.  The veteran's residuals of hypothyroidism was 
initially evaluated under 38 C.F.R. § 4.119, Code 7903, as in 
effect prior to June 6, 1996 (see 1995 edition of the code).  
Under such old version of Code 7903, a 100 percent rating is 
assigned for pronounced hypothyroidism, with a long history 
and slow pulse, decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes.  A 60 
percent rating is warranted for severe hypothyroidism, 
somewhat less marked symptoms as described in the criteria 
for a 100 percent rating, and decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A 30 
percent rating is in order for moderately severe 
hypothyroidism, with sluggish mentality and other indications 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  A 10 percent rating is 
assigned when continuous medication is required for control 
of hypothyroidism or when there is moderate hypothyroidism 
with fatigability.

On June 6, 1996, the rating criteria for hypothyroidism (38 
C.F.R. § 4.119, Code 7903) were revised.  Under such new 
version of Code 7903, a 100 percent rating will be assigned 
for hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute, and sleepiness.  A 60 percent rating is 
assigned for hypothyroidism with muscular weakness, mental 
disturbance, and weight gain.  A 30 percent rating is 
warranted for hypothyroidism with fatigability, constipation, 
and mental sluggishness.  A 10 percent rating is in order for 
hypothyroidism with fatigability, or when continuous 
medication is required for control. 38 C.F.R. § 4.119, Code 
7903 (1997).

At the outset, the Board notes the veteran has been 
separately rated for hypertension, headaches, anxiety and 
depression, and Grave's ophthalmopathy with exophthalmus and 
these matters are not before the Board.  

A review of the medical records showed that the veteran was 
originally diagnosed with hyperthyroidism, but that he now 
has hypothyroidism.  1994 to 1997 records from Loma Linda 
VAMC revealed that his hypothyroidism was well-controlled 
with decreasing T4.  He was clinically euthyroid and was 
continuously taking Synthroid.  He had complaints of fatigue, 
but no constipation.  A September 1998 VA examination noted 
that there was no history of a psychiatric disorder and in 
March 1998 he had a TSH of .05.  The examiner specifically 
noted that he did not have myxedema.  April 2003 to February 
2006 VA outpatient treatment records suggested that he had 
recurrent hyperthyroidism, but specifically noted that this 
was not documented by laboratory findings.  In fact, testing 
revealed that he was not hyperthyroid.  His T4 and TSH levels 
revealed that he was in a near euthyroid state.  A January 
2006 record recorded complaints of nervousness, anxiety, hot 
and cold intolerance, and a little bit of constipation.  On 
May 2006 VA examination, his TSH, T3, and T4 levels were 
reported as normal.  On February 2007 VA examination, there 
was no generalized muscle weakness or wasting.  There was no 
constipation.  His TSH, T3, and T4 levels were within normal 
limits.  His physical examination was normal.  There was no 
hand tremor or rashes or lesions.  His heart rate and bowel 
sounds were normal.  Although he claimed memory impairment, 
he answered questions appropriately and provided a good 
history.  Blood tests showed that he was in a euthyroid 
state.  An addendum reported each symptom as mild.  

Taking into account the medical evidence set out above, the 
Board finds that under the old diagnostic code, there is a 
preponderance of the evidence against a rating higher than 10 
percent for hypothyroidism.  The Board notes that the medical 
evidence of record demonstrates that the veteran has been on 
continued medication for this disorder and that he has 
complaints of becoming easily fatigued.  The evidence does 
not demonstrate that the veteran's thyroid disorder causes a 
sluggish mentality, other indications of myxedema and/or 
decreased levels of circulating thyroid hormones.  The 
records consistently show that the condition has been in a 
euthyroid state.  Mental sluggishness has not been shown and 
his symptoms have been described as mild.  As his 
hypothyroidism has not been moderately severe, a higher 30 
percent evaluation under the old criteria is not warranted.  

Taking into account the medical evidence set out above, the 
Board finds that under the new diagnostic code, there is a 
preponderance of the evidence against a rating higher than 10 
percent for hypothyroidism.  As noted above, the medical 
evidence of record demonstrates that the veteran has 
continued taking medication for this disorder and that he has 
had complaints of fatigue.  As was the case under the old 
criteria, these findings are consistent with a 10 percent 
evaluation under the new criteria, noted above.  Although the 
veteran had subjective complaints of cold or heat intolerance 
and in January 2006 he reported that he sometimes had 
constipation, there have been no objective medical findings 
to substantiate these complaints.  Also, on February 2007 VA 
examination, the examiner indicated that there was no mental 
sluggishness.  As such, a higher evaluation under 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2007) is not warranted.

The symptomatology based on a review of all the medical 
reports does not show symptoms of the severity and 
persistence to warrant a disability rating in excess of 10 
percent under the old or new criteria of Code 7903 at any 
time throughout the appeal period.  Hence, staged ratings are 
not warranted.  As there is a preponderance of the evidence 
against the claim of entitlement to a rating in excess of 10 
percent; the benefit of the rule pursuant to 38 U.S.C.A. 
§ 5107(b) is not for application.  

Herniated Nucleus Pulposus at L5-S1

During the pendency of this appeal the criteria for rating 
intervertebral disc syndrome and disabilities of the spine, 
generally, were revised (effective September 23, 2002 and 
September 26, 2003, respectively).  From the effective date, 
the veteran is entitled to ratings under the revised 
criteria.

The veteran's service connected low back disorder is 
currently rated as 40 percent disabling under Code 5293, for 
intervertebral disc syndrome.  Here, the evidence shows that 
the veteran's low back disorder has been manifested by 
recurring attacks and little intermittent relief, which 
warrant a 40 percent rating.  

Prior to September 23, 2002, in order to warrant a higher 
rating (60 percent) under Code 5293, pronounced disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief would have to be shown.  Here, although muscle spasms 
have been noted in the past, more recent records did not show 
evidence of muscle spasm.  Also, pronounced disc disease has 
never been shown.  There have not been persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
absent ankle jerk, or other neurological findings appropriate 
to site of disc disease.  In fact, on February 2007 VA 
examination, there were no complaints of radiating pain on 
movement, muscle spasm was absent, and there were no signs of 
intervertebral disc disease with chronic permanent nerve root 
impingement.  Also, the VA examiner specifically noted that 
abnormal sensory function with reduced sensation in the 
entire left leg in nondermatomal distribution did not appear 
to be clinically significant since his reflexes and strength 
were normal in both lower legs.  An addendum also noted that 
there were no neurological deficits compatible with 
intervertebral disc syndrome, radiculopathy, or sciatic 
neuropathy.  

Effective September 23, 2002, Code 5293 provided that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method resulted in the higher 
rating.  Note (1) following Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.

A 60 percent (maximum) rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  On February 2007 VA examination, the 
veteran indicated that when he had severe pain he required 
bedrest, which usually lasted three to four days.  He 
indicated that his last acute episode was in December 2006, 
in which, he self-prescribed bedrest and did not see a 
physician.  He specifically stated that the back condition 
did not cause incapacitation.  Other treatment records 
included in the claims file also did not show that the 
veteran was prescribed bedrest by a physician due to an 
incapacitating episode.  Consequently he does not qualify for 
a higher than 40 percent (i.e. 60 percent) rating for 
incapacitating episodes under the revised Code 5293.  Also, 
the evidence of record does not support assigning a separate 
evaluation for any neurologic disabilities.  As previously 
mentioned, on February 2007 VA examination, the examiner 
specifically found that there were no signs of intervertebral 
disc disease with chronic and permanent nerve root 
involvement.  

Given that a higher than 40 percent is not warranted under 
Code 5293, the focus shifts to whether a rating in excess of 
40 percent is warranted under any other applicable rating 
codes.  Because the maximum rating under Codes 5292 
(limitation of motion) and 5295 (lumbosacral strain) is 40 
percent, higher ratings are not available under these codes.  
As neither vertebral fracture nor ankylosis is shown, no 
other code (providing a higher rating) applies (See Codes 
5285, 5286, 5289).

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain and degenerative arthritis is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (Codes 5237 and 5242) and that disc disease (Code 5243) 
is rated either under the General Rating Formula or based on 
Incapacitating Episodes.  Under the General Rating Formula, a 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are identical to Code 5293 (in effect 
from September 23, 2002, to September 26, 2003).

As ankylosis has not been shown, a rating in excess of 40 
percent under the General Rating Formula is not warranted.  
And as noted above, since there is no evidence of 
incapacitating episodes of at least six weeks during the past 
12 months a rating in excess of 40 percent based on 
incapacitating episodes likewise is not warranted.

In summary, a rating in excess of 40 percent is not warranted 
for the veteran's service-connected herniated nucleus 
pulposus.  As an increased rating is not warranted at any 
point in time during the appellate period, "staged ratings" 
are not for consideration.

There is a preponderance of the evidence against this claim, 
and it must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypothyroidism (residuals of Grave's disease) is denied. 

A rating excess of 40 percent for a herniated nucleus 
pulposus at L5-S1 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


